Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Rauch on 08/31/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1. A method for displaying a user interface on a smart phone, comprising: 
displaying a first user interface for a first application program in a main display region; 
displaying a program icon of a second application program in an auxiliary display region; and 
when a first operation signal on the program icon is received, displaying a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window;
, wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence; 
wherein the method further comprises: 
displaying a shortcut function icon of a first shortcut function in the second auxiliary display region; 
wherein the program icon of a second application program is displayed in the first auxiliary display region, and when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region;
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region;
when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal.

Claim 6
6. Cancelled

Claim 7
7. Cancelled

Claim 8
8. Cancelled

Claim 9
9. The method according to claim 1[[7]], wherein when the[[a]] first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region, comprises: 
when the first sliding signal on the first auxiliary display region is received and a body state is a landscape state, displaying the program icon of the second application program in the first auxiliary display region.

Claim 11
11. A smart phone, comprising: 
a screen comprising a main display region and an auxiliary display region; Page 4 of 13Appl. No. 16/900,986Attorney Docket No. 088670.20169 
Office Action Responsea processor; 
a memory for storing instructions executable by the processor; 
wherein the processor is configured to: 
control the smart phone to display a first user interface for a first application program in the main display region; 

wherein the processor is further configured to, when a first operation signal on the program icon is received, control the smart phone to display a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window; 
wherein the auxiliary display region comprises a first auxiliary display region and a second auxiliary display region, the first auxiliary display region located on an opposite side of a notch of a display screen of the smart phone from the second auxiliary display region, wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence;  
wherein the processor is further configured to: 
display a shortcut function icon of a first shortcut function in the second auxiliary display region; 
wherein the program icon of a second application program is displayed in the first auxiliary display region, and when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region;
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region;
when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal.

Claim 14
14. Cancelled

Claim 15
15. The smart phone according to claim 11, wherein the processor is further configured to: 
when the[[a]] first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region; 
when a second sliding signal on the first auxiliary display region is received, cancel displaying of the program icon of the second application program in the first auxiliary display region following the second sliding signal on the first auxiliary display region and further display a program icon of a third application program.

Reasons for Allowance
Claims 1-5, 9-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
notch of a display screen of the smart phone") [See ¶-18]. The terminal 1 is smartphone [See ¶-11].
Independent claims 1, and 11 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein a move button is further displayed in the floating window;
wherein the auxiliary display region comprises a first auxiliary display region and a second auxiliary display region, the first auxiliary display region located on an opposite side of a notch of a display screen of the smart phone from the second auxiliary display region, wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence; 
wherein the method further comprises: 
displaying a shortcut function icon of a first shortcut function in the second auxiliary display region; 
wherein the program icon of a second application program is displayed in the first auxiliary display region, and when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region;
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region;
when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal” in the specific combinations as recited in claim 1.
As to claim 11:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein a move button is further displayed in the floating window; 
wherein the auxiliary display region comprises a first auxiliary display region and a second auxiliary display region, the first auxiliary display region located on an opposite side of a notch of a display screen of the smart phone from the second auxiliary display region, wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence;  
wherein the processor is further configured to: 
display a shortcut function icon of a first shortcut function in the second auxiliary display region; 
wherein the program icon of a second application program is displayed in the first auxiliary display region, and when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region;
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region;
when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal” in the specific combinations as recited in claim 11.
Claims 2-5, 9-10, 12-13, and 15-19 depend on one of independent claims 1 and 11, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173